UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                         %
                                                                     %S0
KALIKA BHAGWAT and NARESH
PERSAUD,                                                                               %
                                     Plaintiffs,            ORDER


                      -against-                             14-CV-5474(ENV)(PK)

QUEENS CARPET MALL,INC., and
JAANKIE TULSIE,individually.

                                     Defendants.



VITALIANO,D.J.

       This action was filed on September 18,2014, by plaintiff Kalika Bhagwat, against

defendants Queens Carpet Mall, Inc., and Jaankie Tulsie, alleging violations ofthe Fair Labor

Standards Act and the New York Labor Law. Dkt. Nos. 9-1,10-1. Defendants have not

appeared or otherwise responded to the complaint. Their time to do so has long since passed.
On three prior occasions, plaintiffs filed motions for defaultjudgment, which were denied

without prejudice. Nos. 13,21,27. Plaintiffs then renewed their motion for defaultjudgment,

Dkt. No. 28, which was referred to Magistrate Judge Kuo for an assessment of liability and an

inquest as to damages. See Order, May 9, 2018. After an inquest. Judge Kuo determined that
plaintiffs had failed to comply with Local Civil Rule 55.2(c) by mailing the Motion and papers to
the incorrect address, but allowed them to correct their error. See Minute Entry for August 9,

2018, and OrdQT dated August 10, 2018, amending Minute Entry.

       By Report and Recommendation ("R&R"), dated September 12, 2018, Judge Kuo

recommended that the motion for a defaultjudgment be granted. Dkt. No. 36. Judge Kuo

carefully weighed the requisite factors to be considered in reviewing a motion for default
judgment, and determined that its entry was warranted. Id. at 3-5. Judge Kuo then

                                                   1
recommended that the plaintiffs receive damages in the sum of $117,561.06, plus post-judgment

interest. Id. at 21. This was broken down into $57,051.62 for Kalika Bhagwat; $53,485.48 for

Naresh Persaud; $6,420 in attorney's fees; and $603.93 in costs. Id. at 21-22. With notice ofthe

time to object given,see id. at 22, no party has filed an objection to the R&R,and the time to do

so has passed.

                                            Discussion


       Where a party has not objected to a report and recommendation, clear-error review

applies. See Dafeng Hengwei Textile Co. v. Aceco Indus. & Commercial Corp., 54 F. Supp. 3d

279,283(E.D.N.Y. 2014). In accordance with this standard of review, the Court has carefully

reviewed Judge Kuo's R&R,and finds it to be correct, well-reasoned, and free of any clear error.

The Court,therefore, adopts the R&R,in its entirety, as the opinion ofthe Court.

                                            Conclusion


       For the foregoing reasons. Magistrate Judge Kuo's R&R,Dkt. No. 36, dated September

12, 2018, is adopted in its entirety, as the opinion ofthe Court.

       The Clerk of Court is directed to enterjudgment for plaintiff in the amount of

$117,561.06, plus post-judgment interest, which includes $110,537.10 in statutory damages;

$6,420 in attorney's fees; and $603.93 in costs.

        The Clerk of Court is further directed to close this case.

        So Ordered.

Dated: Brooklyn, New York
        October 7,2018


                                                             /s/ USDJ ERIC N. VITALIANO
                                                             ERIC N. VITALIANO
                                                             United States District Judge
